Citation Nr: 0621599	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-40 980 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic-related 
peripheral neuropathy.

3.  Entitlement to service connection for diabetic 
retinopathy and cataracts.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1967 to 
March 1969.

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied entitlement to service 
connection for diabetes mellitus and secondary diseases.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for service connection.

The issues of entitlement to service connection for diabetic-
related peripheral neuropathy and for diabetic retinopathyand 
cataracts, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served at the Korean demilitarized zone from 
January 31, 1968, to February 28, 1969.  

2.  Herbicides, including Agent Orange, were used adjacent to 
the Korean demilitarized zone from April 1968 to July 1969.  

3.  Type II diabetes mellitus arose in 1988 and has become 
manifest to a compensable degree.




CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection.  VA 
provided a notice letter in March 2004, which informed him of 
the evidence needed to substantiate the claim, the evidence 
he was responsible for obtaining, and the evidence VA would 
try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  Clinical 
records are associated with the claims file, as are official 
military personnel records.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. § 5103A 
(b)-(d); see also 38 C.F.R. § 3.159(c).  VA sent its notice 
letter prior to the initial adverse decision, as required in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, service connection is being granted.  

The RO will soon issue a rating decision that assigns an 
initial disability rating for diabetes mellitus and an 
effective date for that rating.  The RO will also provide 
notice of the provisions governing the assignment of 
disability ratings and effective dates.  If the veteran is 
dissatisfied with either the disability rating to be assigned 
or the effective date to be assigned for that rating, he is 
invited to submit a notice of disagreement.  Thus, no unfair 
prejudice will result from the Board's handling of the matter 
at this time.  

Service Connection for Diabetes Mellitus

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2005).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The term "herbicide agent" means chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2.4-D; 2,4,5-T; and its contaminant TCDD; 
cacodylic acid' and picloram.  38 C.F.R. § 3.307(a) (6) (i) 
(2005).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran must demonstrate an approximate balance 
of positive and negative evidence in order to prevail.  To 
deny a claim, the Board must find a preponderance of evidence 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran's official personnel file (OPF) 
reflects service in Korea with the 2nd Division, U.S. Army, 
as a medic with an engineer battalion from January 31, 1968, 
to February 28, 1969.  The claims file also reflects that a 
diagnosis of type II diabetes mellitus has been given and 
that the disease is currently manifested to a degree of 10 
percent or more.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).  

The veteran testified before the undersigned or otherwise 
claimed that diabetes mellitus arose in 1988, that the Army 
of the Republic of Korea had sprayed his area with Agent 
Orange, and that he served his entire tour in Korea at or 
near the demilitarized zone in question.  

Research performed at the Board reflects that the 2nd 
Division's combat brigades were exposed to Agent Orange 
during that time and also that "engineer troops" were 
supplied to support these forces on an as-required basis.  

Notwithstanding the above-cited regulations, the Board will 
extend the term "herbicide agent" to include the use of 
Agent Orange in Korea, where its use from April 1968 through 
July 1969 along a 151-mile stretch adjacent to the 
demilitarized zone is well-documented.  The Board concedes 
that it is at least as likely as not (50 percent or greater 
probability) that exposure to Agent Orange occurred where the 
veteran served in Korea at any time from April 1968 through 
July 1969 along the 151-mile stretch adjacent to the 
demilitarized zone in Korea.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is in relative 
equipoise.  The claim of entitlement to service connection 
for diabetes mellitus is therefore granted.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  




REMAND

Veteran had claimed service connection for several diabetes 
mellitus-related disorders.  Because service connection of 
diabetes mellitus has been established, these secondary 
service connection claims must be re-adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure for the remaining issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for diabetic neuropathy and 
diabetic retinopathy, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
document compliance with VA's duty to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the secondary service 
connection claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the Court must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


